DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	The Examiner respectfully encourages the Applicant to utilize proper paragraphs/indents in the body of each claim in order to clarify the scope of the claim.  

Priority
Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 120.

Claim Objections
Claims 26 and 27 are objected to because of the following informalities: 
Claim 26, line 3 should read “for by removal of the gel-removal strip also removes potential gel” instead of “for by removal of the gel-removal strip also removing potential gel”. 
Claim 27, line 19 should read “to separate” instead of “separating.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding claim 21, line 19 recites “wherein the skin cover unit in addition to the flexible sheet comprises a stabilizer.” It is unclear whether the skin cover unit comprises a flexible sheet and a stabilizer, or if both the skin cover unit and the flexible sheet comprise a stabilizer. For examination purposes, the limitation will be interpreted as the skin cover unit comprises a flexible sheet and a stabilizer

Regarding claim 27, line 14 recites “wherein the skin cover unit in addition to the flexible sheet comprises a stabilizer.” It is unclear whether the skin cover unit comprises a flexible sheet and a stabilizer, or if both the skin cover unit and the flexible sheet comprise a stabilizer. For examination purposes, the limitation will be interpreted as the skin cover unit comprises a flexible sheet and a stabilizer


Claims 22-26 and 28-33 are rejected under 35 U.S.C. 112 (b) because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloth et al., (US9393381)(hereinafter “Sloth) in view of Jackson et al., (US20130281904)(hereinafter “Jackson”).

(col. 16 line 21 “a cover unit (101) for use when inserting a puncture device (119)”), wherein said skin cover unit comprises a window (col. 16 line 28 “the patient adherent member (103)”) and a wall (col. 16 line 28-29 “a barrier member (105)”), the wall being provided in extension of the window (col. 16 line 28-29 “a patient adherent member (103) and a barrier member (105) being connected along a connection line (107)”; since they are connected, they are in extension of one another) and connected to the window by a bending region for bending the bending region so that the wall gets into an angled orientation relatively to the window (col. 16 line 28-29 “a patient adherent member (103) and a barrier member (105) being connected along a connection line (107)”) wherein the window  comprises an adhesive layer on a first side of the window for gluing the window onto the skin of the patient (fig. 1b #120 glue provided surface; the embodiment of claim 3 which depends on claim 1 includes a combination of embodiments from figures 1-4); wherein the window comprises an ultrasonic-transparent flexible sheet for ultrasonic investigation of the patient through the flexible (col. 16 line 24 “a flexible film (125)”; col. 16 line 34-35 “said film (125) is made of an ultrasound transparent material”), which is opposite the first side of the window; wherein the skin cover unit in addition to the flexible sheet comprises a stabilizer (col. 16 line 60-61 “patient supporting border part (439)”; col. 7 line 18-24 “the part remaining of the support layer is a barrier supporting border part along one or more edges of the barrier member including a barrier supporting border part along the connection line. Hereby, the barrier member can be stabilized ”; the embodiment of claim 3 which depends on claim 1 includes a combination of embodiments from figures 1-4) wherein the stabilizer is provided in or at the bending region (col. 7 line 18-24 “the part remaining of the support layer is a barrier supporting border part along one or more edges of the barrier member including a barrier supporting border part along the connection line. Hereby, the barrier member can be stabilised.”) and is configured for maintaining the angled orientation between the wall and the window by a stabilizing action of the stabilizer (col. 7 line 22-24 “Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”).
However, Sloth fails to explicitly disclose, wherein the stabilize is a bendable sheet comprising a first stabilizer part that is fastened to the wall and, in extension of the first stabilizer part a second stabilizer part that is bendable relatively to the first stabilizer part and fastened to the window. 
(#141 attachment sheet) is a bendable (#141 attachment sheet [0151] “attachment sheet is flexible”) sheet comprising a first stabilizer part that is fastened to the wall and, in extension of the first stabilizer part a second stabilizer part that is bendable relatively to the first stabilizer part and fastened to the window (see annotated fig. 2 below for stabilizer parts).

    PNG
    media_image1.png
    686
    895
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify the support region of Sloth with the bendable attachment sheet of Jackson, as this would decrease or otherwise manipulate the stress experienced by the skin (see Jackson [0005]).

Regarding claim 22, Sloth as modified by Jackson teaches the device of claim 21, but fails to explicitly disclose wherein the stabilizer is non-resiliently bendable and configured for adopting and maintaining a selectable bending condition when being bent for thereby maintaining a selected orientation of the wall relatively to the window.
(col. 7 line 21-24 “Hereby, the barrier member can be stabilised. Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”; stiffness may be changed to maintain an orientation of the wall).
In the same skin cover field of endeavor, Jackson teaches the stabilizer is non-resiliently bendable ([0151] “the attachment sheet 141 is flexible while being relatively inelastic”).
It would have been obvious to one of ordinary skill in the art at the time to modify the support region of Sloth with the properties of the attachment sheet of Jackson, as this would decrease or otherwise manipulate the stress experienced by the skin (see Jackson [0005]).

Regarding claim 23, Sloth as modified by Jackson further teaches the device of claim 21, wherein the window comprises a stabilizing frame, wherein the flexible sheet is provided within the frame and attached to and supported by the frame (col. 14 line 53-55 “The patient adherent member 403 comprises a two-parted support layer comprising a patient supporting border part 439 and a patient adherent supporting part 441”; claim 3 which depends on claim 1 combines the embodiments of figures 1-4 into one embodiment ).


However in the same skin cover field of endeavor, Jackson teaches the first stabilizer part is fastened to the wall and the second stabilizer part comprises a portion (See annotated fig. 2 (second revision) below) at each of two opposite edges (See annotated fig. 2 (second revision) below) of the wall wherein the two portions are fastened to two opposite parts (See annotated fig. 2 (second revision) below) of the frame (#126 sides, see annotated fig. 2 (second revision) below) of the window (#122 base, See annotated fig. 2 (second revision) below).


    PNG
    media_image2.png
    715
    979
    media_image2.png
    Greyscale



	Regarding claim 25, Sloth as modified by Jackson further teaches the device of claim 21, wherein the wall comprises a slot (col. 16 line 43-46 “one slit (229) or weakening line (333) extending from a side edge (331) of said cover unit (101) towards said connection line (107) to a position adjacent to said connection line (107)” ) extending from an edge of the wall towards the window; and wherein the wall comprises a first wall side with an adhesive (col. 3 line 50-51 “the barrier member comprises a flexible film having a glue provided surface,”) for also gluing the wall to the skin of the patient (#227) and for locating the cannula or other puncture device inside the slot while the wall is glued to the skin of the patient (col. 5 line 21-26 “When more weakening lines or slits are provided in the barrier member, the puncture device can be arranged in the slit or the torn weakening line, whichever of the more weakening lines or slits are closest to the actual puncture site. Hereby, the barrier member can be more smoothly arranged around and/or on either side of the puncture device.”; the puncture device will be located in the slits, making it easier to locate); wherein the adhesive of the first wall side is covered by a wall cover sheet for keeping the wall cover sheet on the adhesive of the first wall side (col. 3 line 50-52 “the barrier member comprises a flexible film having a glue provided Surface, and a removable covering layer to cover said glue provided surface,”) while using the wall as an upstanding wall adjacent to the insertion site, while the wall is in bent orientation relatively to the window (fig. 1b #105 barrier member and #109 covering layer, the covering layer and barrier member are adjacent to needle 119 upon insertion, and uses the wall to be upstanding; the embodiment of claim 3 which depends on claim 1 includes a combination of embodiments from figures 1-4), and for selectively removing the wall cover sheet from the adhesive and gluing the wall to the patient's skin (col. 3 line 56-59 “The covering layer or parts of the covering layer is removed from the glue provided surface when the cover unit is to be attached to the skin of a patient.”) for locating the cannula or other puncture device within the slot while the cannula or other puncture device is inserted in the skin slot (#229 slit is used).

	Regarding claim 26, Sloth as modified by Jackson further teaches the device of claim 21, wherein the skin cover comprises a gel-removal strip (col. 6 line 32-34 “gel-removing layer can be arranged between the film and the support layer of the entire cover unit or only part hereof.”) covering the flexible sheet on the second side of the window for by removal of the gel-removal strip also removing potential gel from the second side (col. 6 line 6 29-31); wherein the gel-removal strip extends under at least part of the stabilizer for by manual removal of the gel-removal strip from the flexible sheet also removing the stabilizer (col. 6 line 32-34 “the gel-removing layer can be arranged between the film and the support layer of the entire cover unit or only part hereof”).

Regarding claim 27, Sloth teaches a method for preparing an insertion site for a cannula or other puncture device on a skin of a patient (col. 16 line 21 “a cover unit (101) for use when inserting a puncture device (119)”), the method comprising: providing a skin cover unit of the type comprising a window col. 16 line 28 “the patient adherent member (103)”) and a wall (col. 16 line 28-29 “a barrier member (105)”) , the wall being provided in extension of the window (col. 16 line 28-29 “a patient adherent member (103) and a barrier member (105) being connected along a connection line (107)”; since they are connected, they are in extension of one another) and connected to the window by a bending region for bending the bending region so that the wall gets into an angled orientation relatively to the window (col. 16 line 28-29 “a patient adherent member (103) and a barrier member (105) being connected along a connection line (107)”); wherein the window comprises an adhesive layer on a first side of the window for gluing the window (fig. 1b #120 glue provided surface); wherein the window comprises an ultrasonic-transparent flexible sheet for ultrasonic investigation of the patient through the flexible sheet (col. 16 line 24 “a flexible film (125)”; col. 16 line 34-35 “said film (125) is made of an ultrasound transparent material”); wherein the method comprises gluing the first side of the window onto the skin of the patient (fig. 1b #120 glue provided surface) and applying an ultrasonic probe to the second side of the window and ultrasonic- imaging the insertion site for controlled insertion of the cannula or other puncture device into the patient (fig. 1a #123 ultrasonic probe on second side of window opposite the glue surface; claim 1 combines the embodiment of figures 1-3 into one embodiment); wherein the skin cover unit in addition to the flexible sheet comprises a stabilizer (col. 16 line 60-61 “patient supporting border part (439)”; col. 7 line 18-24 “the part remaining of the support layer is a barrier supporting border part along one or more edges of the barrier member including a barrier supporting border part along the connection line. Hereby, the barrier member can be stabilised”; the embodiment of claim 3 which depends on claim 1 includes a combination of embodiments from figures 1-4) wherein the stabilizer is provided in or at the bending region (col. 7 line 18-24 “the part remaining of the support layer is a barrier supporting border part along one or more edges of the barrier member including a barrier supporting border part along the connection line. Hereby, the barrier member can be stabilised.”)  and is configured for maintaining the angled orientation between the wall and the window by a stabilizing action of the stabilizer (col. 7 line 22-24 “Depending on the stiffness of the Support layer, the barrier member can be in an upright position with regard to the patient adherent member.”) wherein the method comprising, by the stabilizer maintaining the angled orientation of the wall relatively to the window (col. 7 line 22-24 “Depending on the stiffness of the Support layer, the barrier member can be in an upright position with regard to the patient adherent member.”)  in order for the wall separating the insertion site from the window (fig. 1a # 105 barrier member is set up at an angle and separates the #121 insertion site from the #103 patient adherent member) wherein the method comprises bending the wall relatively to the window at the bending region (#107 connection line between #105 barrier member and #103 patient adherent member) into an angled orientation between the wall and the window (fig. 1b #105 barrier member and #103 patient adherent member are joined at #107 to form an angle).
	 However Sloth fails to explicitly disclose before or after the gluing, bending the bending region for changing the angular orientation of the wall into an angle in the range of 45-135 degrees relatively to the window and wherein the stabilize is a bendable sheet comprising a first stabilizer part that is fastened to one of the wall or the window and, in extension of the first stabilizer part a second stabilizer part that is bendable relatively to 
	In the same skin cover field of endeavor, Jackson teaches before or after the gluing (#227 glue surface), bending the bending region for changing the angular orientation of the wall (#121 cover) into an angle in the range of 45-135 degrees relatively to the window (122) ([0152] “While straining is illustrated as starting when the cover 121 is opened about 90 degrees from the base 122”) and wherein the stabilizer is a bendable sheet (#141 attachment sheet [0151] “attachment sheet is flexible”)  comprising a first stabilizer part that is fastened to one of the wall or the window and, in extension of the first stabilizer part a second stabilizer part that is bendable relatively to the first stabilizer part and wherein the second stabilizer par is fastened to the other of the wall or the window (see annotated fig. 2 above for stabilizer parts).
It would have been obvious to one of ordinary skill in the art at the time to modify the support region of Sloth with the bendable attachment sheet of Jackson, as this would decrease or otherwise manipulate the stress experienced by the skin (see Jackson [0005]).

	Regarding claim 28, Sloth as modified by Jackson teaches the method of claim 27, but fails to explicitly disclose wherein the stabilizer is non- resiliently bendable and configured for adopting and maintaining a selectable bending condition when being bent for thereby maintaining a selected orientation of the wall relatively to the window, 
	Slot does teach stabilizer is configured for adopting and maintaining a selectable bending condition when being bent for thereby maintaining a selected orientation of the wall relatively to the window, (col. 7 line 21-24 “Hereby, the barrier member can be stabilised. Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”; stiffness may be changed to maintain an orientation of the wall) wherein the method comprises bending the stabilizer into a selected bent configuration and by the stabilizer maintaining this bent configuration (col. 7 line 21-24 “Hereby, the barrier member can be stabilised. Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”; stiffness may be changed to maintain an orientation of the wall).
In the same skin cover field of endeavor, Jackson teaches the stabilizer is non-resiliently bendable and non-resiliently bending ([0151] “the attachment sheet 141 is flexible while being relatively inelastic”).
It would have been obvious to one of ordinary skill in the art at the time to modify the support region of Sloth with the non-resiliently bendable attachment sheet of Jackson, as this would decrease or otherwise manipulate the stress experienced by the skin (see Jackson [0005]) and increase control over the orientation of the wall.
	
	Regarding claim 29, Sloth as modified by Jackson further teaches the method of claim 27, wherein the window comprises a stabilizing frame (fig. 4 #439 patient supporting border part; claim 3 which depends on claim 1 combines the embodiments of figures 1-4 into one embodiment) and the ultrasonic-transparent flexible sheet is provided within the frame, the flexible sheet being attached to and supported by the frame (col. 14 line 60-62 “The patient supporting border part 439 stabilises the ultrasound transparent film from detaching from the skin during the puncturing procedure”; claim 3 which depends on claim 1 combines the embodiments of figures 1-4 into one embodiment).

	Regarding claim 30, Sloth as modified by Jackson teaches the method of claim 29, but fails to disclose wherein the first stabilizer part is fastened to the wall and the second stabilizer part comprises a portion at each of two opposite edges of the wall and the method comprises fastening the two portions to two opposite parts of the frame of the window.
However in the same skin cover field of endeavor, Jackson teaches the first stabilizer part is fastened to the wall and the second stabilizer part comprises a portion (See annotated fig. 2 (second revision) above) at each of two opposite edges (See annotated fig. 2 (second revision) above) of the wall wherein the two portions are fastened to two opposite parts (See annotated fig. 2 (second revision) above) of the frame (#126 sides, see annotated fig. 2 (second revision) above) of the window (#122 base, See annotated fig. 2 (second revision) above).

Regarding claim 31, Sloth as modified by Jackson further teaches the method of claim 27, wherein the wall comprises a slot (col. 16 line 43-46 “one slit (229) or weakening line (333) extending from a side edge (331) of said cover unit (101) towards said connection line (107) to a position adjacent to said connection line (107)” ) extending from an edge of the wall towards the window; and wherein the wall comprises a first wall side with an adhesive (col. 3 line 50-51 “the barrier member comprises a flexible film having a glue provided surface,”) for also gluing the wall to the skin of the patient (#227) and for locating the cannula or other puncture device inside the slot while the wall is glued to the skin of the patient(col. 5 line 21-26 “When more weakening lines or slits are provided in the barrier member, the puncture device can be arranged in the slit or the torn weakening line, whichever of the more weakening lines or slits are closest to the actual puncture site. Hereby, the barrier member can be more smoothly arranged around and/or on either side of the puncture device.”; the puncture device will be located in the slits, making it easier to locate); wherein the adhesive of the first wall side is covered by a wall cover sheet for keeping the wall cover sheet on the adhesive of the first wall side (col. 3 line 50-52 “the barrier member comprises a flexible film having a glue provided Surface, and a removable covering layer to cover said glue provided surface,”) while using the wall as an upstanding wall adjacent to the insertion site, while the wall is in bent orientation relatively to the window (fig. 1b #105 barrier member and #109 covering layer, the covering layer and barrier member are adjacent to needle 119 upon insertion, and uses the wall to be upstanding), and for selectively removing the wall cover sheet from the adhesive and gluing the wall to the patient's skin (col. 3 line 56-59 “The covering layer or parts of the covering layer is removed from the glue provided surface when the cover unit is to be attached to the skin of a patient.”) for locating the cannula or other puncture device within the slot while the cannula or other puncture device is inserted in the skin slot (#229 slit is used; claim 3 which depends on claim 1 combines the embodiments of figures 1-4 into one embodiment).

	Regarding claim 32, Sloth as modified by Jackson further teaches the method of claim 27, wherein the window comprises a stabilizing frame (fig. 4 #439 patient supporting border part; claim 3 which depends on claim 1 combines the embodiments of figures 1-4 into one embodiment) and the ultrasonic-transparent flexible sheet is provided within the frame, the flexible sheet being attached to and supported by the frame (col. 14 line 60-62 “The patient supporting border part 439 stabilises the ultrasound transparent film from detaching from the skin during the puncturing procedure”; claim 3 which depends on claim 1 combines the embodiments of figures 1-4 into one embodiment).

	Regarding claim 33, Sloth as modified by Jackson further teaches the device of claim 21 for separating an insertion site of a cannula or other puncture device from an ultrasonic probe on the skin of a patient (fig. 1a #121 insertion site is separate from #123 ultrasound probe; claim 3 which depends on claim 1 combines the embodiments of figures 1-4 into one embodiment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793